Petition for rehearing denied December 29, 1928.                       ON PETITION FOR REHEARING.                              (272 P. 893.)
In their petition for a rehearing the defendants call our attention to the recent Connecticut case of Silver v. Silver,143 A. 240. In that case a statute, which released a voluntary host from liability for the injury of a guest, was assailed as invalid on the ground that it was in conflict with the constitutional provision, which guarantees equal protection of the laws. It preserved liability in those instances where the "accident shall have been intentional on the part of said owner or operator or caused by his heedlessness or his reckless disregard of the rights of others." The court interpreted the act as freeing the host from liability to a nonpaying guest for injury caused by ordinary negligence only. Disposing of the specific attack made upon the act the court held that it was proper for the legislature to segregate into one class the guest in an automobile as distinguished from all other guests. Since the act preserved liability in instances where the injury was inflicted intentionally, heedlessly or through reckless disregard for the rights of others, and withheld liability only to a nonpaying guest for ordinary *Page 598 
negligence, the court reasoned that the purpose of the act was to fix the measure of care a host owed to his guest. After observing that the police power of the state is broad enough to include the regulation of automobiles driven upon the public highways, it sustained the validity of the act as a proper exercise of the state's police power.
In our previous decision we pointed out what we believe are unreasonable features of the Oregon act. It seems to us that these identify our act, not as an effort of the police power to regulate the operation of automobiles by prescribing the duty of host to guest, but as one wherein this element of the situation remains untouched, and the sole change effected is the denial of the remedy to an injured guest. We are persuaded to this conclusion by the fact that all injured guests are denied access to the courts regardless of their capacity or incapacity to care for themselves, and regardless of the degree of carelessness exhibited by the injuring act. Such being the purpose of the act we felt it was in conflict with Article I, Section 10 of our Constitution. The Connecticut Constitution contains a similar provision: Article I, Section 12. No contention, apparently, was advanced in the Connecticut court that the act violated this constitutional guarantee, and the decision makes no mention of that clause. The reason for this silence, no doubt, lies in the fact that since the Connecticut act prescribes a degree of care, which was deemed reasonable, and thus accomplishes an objective, within the police power of the state, Article I, Section 12, was inapplicable. Such provisions as we pointed out before prohibit the legislature from withholding a remedy where the breach of a well-established duty has injured one who now seeks relief. In our case *Page 599 
the act does not endeavor to re-adjust the duty, but attempts to abolish the remedy; in the Connecticut case the act revised the duty, and afforded redress to all injured through a breach thereof.
We find no conflict between the Connecticut decision and the one we previously announced.
Petition for rehearing denied.
REHEARING DENIED.